ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/25/21 wherein the specification and claims 1, 2, 7, 9, 10, 12, and 14-16 were amended; claim 13 was canceled; and claim 17 was added.  
	Note(s):  Claims 1-12 and 14-17 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 1/25/21 to the rejection of claims 1-16 made by the Examiner under 35 USC 102, 112, and/or 101 have been fully considered and deemed persuasive-in-part for the reasons set forth below.
101 Rejection
	The 101 rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

112 Fourth Paragraph Rejections
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For claim 7, Formula 1a is outside the scope of independent claim 1.  In particular, the formula therein is not consistent with that of Formula 1 (see independent claim 1) and the variable definitions therein.  Also, it should be noted that the structures of Formula 1 and 1a are not the same.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that for claim 7, it corresponds to the formula of claim 1, 
    PNG
    media_image1.png
    105
    367
    media_image1.png
    Greyscale
, when A1 = Phe, A2 = Gly or Ala, A3 = Lys, and A4 = absent because n = 0.
EXAMINER’S RESPONSE
	Applicant’s argument was considered and deemed non-persuasive for the following reasons.  

    PNG
    media_image1.png
    105
    367
    media_image1.png
    Greyscale
and the formula in claim 7 is 
    PNG
    media_image2.png
    152
    537
    media_image2.png
    Greyscale
.  While it is stated that there is overlap when A1 = Phe, A2 = Gly or Ala, A3 = Lys, and A4 = absent because n = 0, the –OH (hydroxyl) group attached to the formula of claim 1 is not present in the structure of formula 1a.  In addition, it should be noted that even though A4 is not present one cannot just ignore or delete the hydroxyl group.  Thus, the structure of claim 7 is not consistent with the components of the formula of independent claim 1.  Hence, the rejection is still deemed proper.

102 Rejection 
	The 102 rejection is WITHDRAWN because Applicant amended the claim to overcome the rejection.

ALLOWABLE CLAIMS
Claims 1-6, 8-12, and 14 are allowable over the prior art of record.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious independent claim 1.

ELECTION  BY ORIGINAL PRESENTATION
Newly submitted (and amended) claims 15-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims initially presented for examination were directed to product (compound) having the Formula 
    PNG
    media_image1.png
    105
    367
    media_image1.png
    Greyscale
, as set forth in independent claim 1.  However, the amended claims are directed to a method of radiation therapy, a method of radiological imaging, and a method of producing a metal complex. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

WITHDRAWN CLAIMS
Claims 15-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

PRIORITY DOCUMENT
Once again, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  It is duly noted that Applicant submitter the priority document.  However, the priority document is not in English and neither was an English equivalent submitted.

Once again, it is duly noted that Applicant is claiming priority based on the priority document.  However, since the document was not accompanied by and English translation or an English equivalent, one cannot ascertain whether or not Applicant is entitled to the filing date of the priority document.  Thus, since full support of the claimed invention was found in PCT/JP2018/035786 filed 9/26/2018, Applicant is entitled to that filing date.

COMMENTS/NOTES
Once again, Applicant is respectfully requested to select a more descriptive title which would readily disclose the claimed invention.  The title ‘radioactive drug’ is general and does not enable one to readily envision the claimed invention.

Applicant is respectively requested to amend claim 2 for clarity by doing the following:  replace claim 2 with “The compound or a pharmacologically acceptable salt thereof according to claim 1, wherein 
	an amino acid sequence of A1 to A4 which is identical to a part of a renal brush border member enzyme substrate .’
In order to further clarify the instant invention, the following suggestions are respectfully made:  (1) in claim 1, line 17, replace ‘being’ with ‘is’ and (2) in claim 7, line 21, replace ‘being’ with ‘is’.

Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In particular, it is noted that the composition/product of the prior art is the same/similar as that being claimed by Applicant.  Although the cited prior art does not disclose the particular use, the composition/product would be capable of having the same use as Applicant's invention since a composition/product and its properties are inseparable.  Thus, Applicant's composition/product, like the cited prior art, would be 'capable of' performing the same function.
	Note(s):  See claim 12.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        April 22, 2021